Citation Nr: 1138532	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  07-39 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea.

3.  Entitlement to service connection for a bilateral knee disability, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982, and from January 1983 to January 1986. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hypertension, a sleep disorder, and a bilateral knee disability.  In January 2010, the Veteran withdrew his request for a hearing before the Board. 


FINDINGS OF FACT

1.  Hypertension is not shown to have had onset during service; was not manifest to a compensable degree within one year of separation from service; and hypertension, first documented after service, is not shown to be related to an injury, disease, or event of service origin.  

2.  A sleep disorder, to include obstructive sleep apnea, is not shown to have had onset during service; and a sleep disorder, first documented after service, is not shown to be related to an injury, disease, or event of service origin.  

3.  The record does not contain competent medical evidence establishing a diagnosis of a bilateral knee disability, to include arthritis of the knees. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A sleep disorder, to include obstructive sleep apnea, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

3.  The criteria for service connection for a bilateral knee disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in December 2005.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2007 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran's complete service medical records are not available in this case.  The RO informed the Veteran that his complete service medical records were unavailable and the Veteran has had an opportunity to submit any records in his possession.  Under those circumstances, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the Board finds it unnecessary to schedule the Veteran for VA examinations to adjudicate the claims of service connection because there is no competent medical evidence of record of a current diagnosis of a bilateral knee disability, or that any hypertension or a sleep disorder is associated with any event, injury, or disease in service.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2011).  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, such as arthritis and hypertension, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.309(a) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Hypertension and Sleep Disorder

The Veteran contends that he is entitled to service connection for hypertension and a sleep disorder.  

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90, while a rating of 10 percent for hypertension requires diastolic pressure of predominantly 100 or more; systolic pressure of predominantly 160 or more; or a history of diastolic pressure of predominantly 100 or more with continuous medication required for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

The available service medical records show that on enlistment examination in October 1982, the Veteran's blood pressure reading was 110/60.  In November 1984, the Veteran's blood pressure was 102/78.  A February 1985 medical questionnaire form noted that the Veteran had no blood pressure disease and examination of the Veteran was within normal limits.  A blood pressure reading of 120/68 was recorded.  Accordingly, the Board finds that the available service medical records do not reveal findings, treatment, or diagnosis of hypertension.  Similarly, there is no evidence in the service medical records consistent with a diagnosis, finding or treatment for a sleep disorder.  Therefore, the Board finds that hypertension and a sleep disorder were not shown in service.

Although the Veteran's complete service medical records are not in the claims file, the evidence of record does not contain any references to hypertension or a sleep disorder in service, and there is no contemporaneous evidence to show that the conditions were manifest during service.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Accordingly, the Board has carefully considered the Veteran's contentions that he suffered from hypertension and a sleep disorder during service.  However, the Board finds that the Veteran's statements alone are not sufficient to prove that those conditions were treated in service because none of the evidence of record corroborates these statements, nor is there any evidence contemporaneous with service of a sleep disorder and hypertension during service.  Moreover, the record contains no evidence of hypertension within one year of discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Therefore, the Board finds that the evidence does not show that either hypertension or sleep disorder had its onset in service or manifested to a compensable degree within one year following separation from service.

Although the Veteran is shown to have current diagnoses of hypertension and obstructive sleep apnea, the evidence of record does not indicate that either was incurred in service, nor does the medical evidence otherwise link either condition to any disease, injury, or event of service origin.

The earliest documented evidence of hypertension is in private treatment records dated in June 2001.  Private treatment notes also show that obstructive sleep apnea was suspected in October 2005, and diagnosed in November 2005.  That evidence is indicative of a period of approximately 15 years post-service discharge without treatment, which weighs heavily against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Therefore, the Board finds that the competent evidence does not show a continuity of symptomatology.  None of the private treatment records attribute hypertension or obstructive sleep apnea to military service or otherwise mentions any relationship to service.  Furthermore, as the evidence does not show a diagnosis of hypertension within one year after separation from active service, service connection on a presumptive basis is not warranted.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  To the extent that the Veteran may believe that his hypertension and sleep disorder originated during service, the Board notes that he is not competent to provide medical opinions regarding causation.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  For example, he is competent to report that he experiences certain symptoms.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, no medical professional has established a relationship between a sleep disorder or hypertension, and the Veteran's active duty.  The Board has considered the Veteran's statements asserting a nexus between his currently-diagnosed obstructive sleep apnea and hypertension, and active duty service.  However, the Board emphasizes that obstructive sleep apnea and hypertension are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  38 C.F.R. § 3.159(a)(2) (2011).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007) (lay evidence can be competent and sufficient to establish a diagnosis when a lay person is competent to identify the medical condition; layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  Accordingly, absent competent evidence demonstrating that the Veteran's disabilities had onset in service and medical evidence indicating a relationship between the disabilities and service, the Board finds that service connection for hypertension and a sleep disorder is not warranted.

In sum, the Board finds that the evidence does not support a grant of service connection for a sleep disorder or hypertension.  As the preponderance of the evidence is against the award of service connection, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Bilateral Knee Condition

The Veteran contends that he is entitled to service connection for arthritis of the knees.  

Initially, the Board finds that the Veteran is credible and competent to report that he experienced bilateral knee problems since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).

Also, although lay evidence may establish a diagnosis of certain medical conditions, such as a simple medical condition, arthritis is not a simple medical condition, as the diagnosis requires diagnostic testing to identify the disability, which a lay person is not qualified to do.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303 (2007);  Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).

While the Veteran is competent to testify to knee problems, he is not competent to opine as to the etiology of or render a medical diagnosis as to his bilateral knee disability.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to opine as to the etiology of or render a medical diagnosis pertaining to a bilateral knee condition, to include arthritis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition, not the claimant). 

The available service medical records show no complaints, findings, or diagnosis pertaining to the knees, and the evidence of record does not contain any references to a bilateral knee condition during service, and there is no contemporaneous evidence to show that the condition was manifest during service.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

While private treatment notes in October 2005 show a past medical history of  arthritis, none of the medical evidence during the period on appeal has shown any type of bilateral knee condition, to include arthritis of the knees.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

However, the Board finds no competent evidence of a bilateral knee disability since the Veteran filed his claim for service connection in November 2005.  To the extent that the Veteran may complain that his knees are painful, complaints of pain symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Degmetich v. Brown, 8 Vet. App. 208 (1995) (compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim).  Here, the evidence of record does not show any current diagnosis of any knee disability of either knee.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, that is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for hypertension is denied.

Service connection for a sleep disorder, to include obstructive sleep apnea, is denied.

Service connection for a bilateral knee condition, to include arthritis, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


